United States Securities and Exchange Commission Washington, D.C. 20549 Form 10 QSB (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 o TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-117035-01 ATLAS AMERICA PUBLIC #14-2005 (A) L.P. (Name of small business issuer in its charter) Delaware 20-1849549 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Westpointe Corporate Center One 1550 Coraopolis Heights Road, 2nd Floor Moon Township, PA 15108 (Address of principal executive offices) (zip code) Issuer’s telephone number, including area code: (412) 262-2830 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15 (d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesR No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No R Transitional Small Business Disclosure Format (check one): Yes o No R ATLAS AMERICA PUBLIC #14-2005 (A) L.P. (A Delaware Limited Partnership) INDEX TO QUARTERLY REPORT ON FORM 10-QSB PART I. FINANCIAL INFORMATION PAGE Item 1: Financial Statements Balance Sheets as of September 30, 2007 and December 31, 2006 3 Statements of Net Earnings for the Three Months and Nine Months ended September 30, 2007 and 2006 4 Statement of Partners’ Capital Accounts for the Nine Months ended September 30, 2007 5 Statements of Cash Flows for the Nine Months ended September 30, 2007 and 2006 6 Notes to Financial Statements 7-12 Item 2: Management’s Discussion and Analysis of Financial Condition or Plan of Operations 13-17 Item 3: Controls and Procedures 17 PART II. OTHER INFORMATION Item 6: Exhibits 17 SIGNATURES 18 CERTIFICATIONS 19-22 2 PART I ITEM 1.FINANCIAL STATEMENTS ATLAS AMERICA PUBLIC #14-2005 (A) L.P. BALANCE SHEETS September 30, December 31, 2007 2006 (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ 2,847,400 $ 3,001,000 Accounts receivable-affiliate 2,538,200 3,578,500 Short-term hedge receivable due from affiliate 1,070,300 2,841,600 Total current assets 6,455,900 9,421,100 Oil and gas properties, net 68,120,800 74,053,700 Long-term hedge receivable due from affiliate 572,000 2,453,300 $ 75,148,700 $ 85,928,100 LIABILITIES AND PARTNERS’ CAPITAL Current liabilities: Accrued liabilities $ 18,000 $ 18,000 Short-term hedge liability due to affiliate 171,800 17,700 Total current liabilities 189,800 35,700 Asset retirement obligation 2,911,900 2,786,500 Long-term hedge liability due to affiliate 793,800 394,700 Partners’ capital: Managing general partner 17,747,300 18,019,500 Limited partners (6,982.05 units) 53,003,900 60,162,000 Accumulated other comprehensive income 502,000 4,529,700 Total partners' capital 71,253,200 82,711,200 $ 75,148,700 $ 85,928,100 The accompanying notes are an integral part of these financial statements 3 ATLAS AMERICA PUBLIC #14-2005 (A) L.P. STATEMENTS OF NET EARNINGS (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 REVENUES: Natural gas and oil $ 3,930,100 $ 5,045,300 $ 12,463,400 $ 17,742,000 Interest income 38,900 27,700 105,000 52,800 Total revenues 3,969,000 5,073,000 12,568,400 17,794,800 COSTS AND EXPENSES: Production 892,500 949,300 2,731,000 2,814,000 Depletion 2,337,400 2,036,200 7,444,800 6,677,000 Accretion of asset retirement obligation 41,800 28,700 125,400 86,200 General and administrative 102,400 68,800 263,200 203,800 Total expenses 3,374,100 3,083,000 10,564,400 9,781,000 Net earnings $ 594,900 $ 1,990,000 $ 2,004,000 $ 8,013,800 Allocation of net earnings (loss): Managing general partner $ 564,100 $ 1,092,900 $ 2,015,400 $ 4,191,400 Limited partners $ 30,800 $ 897,100 $ (11,400 ) $ 3,822,400 Net earnings (loss) per limited partnership unit $ 4 $ 128 $ (2 ) $ 547 The accompanying notes are an integral part of these financial statements 4 ATLAS AMERICA PUBLIC #14-2005 (A) L.P. STATEMENT OF PARTNERS’ CAPITAL ACCOUNTS FOR THE NINE MONTHS ENDED September 30, 2007 (Unaudited) Accumulated Managing Other General Limited Comprehensive Partner Partners Income (loss) Total Balance at January 1, 2007 $ 18,019,500 $ 60,162,000 $ 4,529,700 $ 82,711,200 Participation in revenues and expenses: Net production revenues 3,406,300 6,326,100 — 9,732,400 Interest income 36,800 68,200 — 105,000 Depletion (1,291,700 ) (6,153,100 ) — (7,444,800 ) Accretion of asset retirement obligation (43,900 ) (81,500 ) — (125,400 ) General and administrative (92,100 ) (171,100 ) — (263,200 ) Net earnings (loss) 2,015,400 (11,400 ) — 2,004,000 Other comprehensive loss — — (4,027,700 ) (4,027,700 ) MGP adjusted asset contributions 1,623,500 — — 1,623,500 Distributions to partners (3,911,100 ) (7,146,700 ) — (11,057,800 ) Balance at September 30, 2007 $ 17,747,300 $ 53,003,900 $ 502,000 $ 71,253,200 The accompanying notes are an integral part of these financial statements 5 ATLAS AMERICA PUBLIC #14-2005 (A) L.P. STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, 2007 2006 Cash flows from operating activities: Net earnings $ 2,004,000 $ 8,013,800 Adjustments to reconcile net earnings to net cash provided by operating activities: Depletion 7,444,800 6,677,000 Non-cash loss on derivative value 178,100 — Accretion of asset retirement obligation 125,400 86,200 Decrease (increase) in accounts receivable–affiliate 1,040,300 (1,239,600 ) Decrease in accrued liabilities — (6,600 ) Net cash provided by operating activities 10,792,600 13,530,800 Cash flows from investing activities: Purchase of tangible equipment — (3,500 ) Proceed from sale of tangible equipment 111,600 — Net cash provided by (used in) investing activities 111,600 (3,500 ) Cash flows from financing activities: Distributions to partners (11,057,800 ) (10,949,700 ) Net cash used in financing activities (11,057,800 ) (10,949,700 ) Net (decrease) increase in cash and cash equivalents (153,600 ) 2,577,600 Cash and cash equivalents at beginning of period 3,001,000 901,600 Cash and cash equivalents at end of period $ 2,847,400 $ 3,479,200 Supplemental schedule of non-cash investing and financing activities: Assets contributed by managing general partner: Tangible equipment included in oil and gas properties $ 1,587,700 $ 1,332,200 Leasehold costs included in oil and gas properties — 70,900 Intangible drilling costs included in oil and gas properties 35,800 345,800 $ 1,623,500 $ 1,748,900 Additional asset contributions: Tangible equipment and intangible drilling $ — $ 6,603,000 The accompanying notes are an integral part of these financial statements 6 ATLAS AMERICA PUBLIC #14-2005 (A) L.P. NOTES TO FINANCIAL STATEMENTS September 30, 2007 (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS The financial statements of Atlas America Public #14-2005 (A) L.P. (the “Partnership”) as of September 30, 2007 and for the three months and nine months ended September 30, 2007 and 2006 are unaudited.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted in this Form 10-QSB pursuant to the rules and regulations of the Securities and Exchange Commission.However, in the opinion of management, these interim financial statements include all the necessary adjustments to fairly present the results of the interim periods presented.The unaudited interim financial statements should be read in conjunction with the audited financial statements included in the Partnership’s Form 10-KSB/A for the year ended December 31, 2006.The results of operations for the three months and nine months ended September 30, 2007 may not necessarily be indicative of the results of operations for the year ended December 31, 2007. In March 2006, Atlas Resources, Inc., the Partnership's Managing General Partner ("MGP"), was merged into a newly-formed limited liability company, Atlas Resources, LLC, which became an indirect subsidiary of Atlas Energy Resources, LLC, ("Atlas Energy"), a newly-formed subsidiary of Atlas America, Inc.Atlas Resources, LLC now serves as the Partnership's MGP.In December 2006, Atlas America, Inc. contributed substantially all of its natural gas and oil exploration and production assets to Atlas Energy Resources, LLC. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES In addition to matters discussed further in this note, the Partnership’s significant accounting policies are detailed in its audited financial statements and notes thereto in the Partnership’s annual report on Form 10-KSB/A for the year ended December 31, 2006 filed with the Securities and Exchange Commission. Use of Estimates Preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenues, costs and expenses during the reporting period.Actual results could differ from these estimates. Receivables In evaluating the need for an allowance for possible losses, the Partnership's MGP performs ongoing credit evaluations of its customers and adjusts credit limits based upon payment history and the customer’s current creditworthiness, as determined by review of its purchasers' credit information.Credit is extended on an unsecured basis to many of its energy purchasers.At September 30, 2007 and December 31, 2006, the Partnership's MGP’s credit evaluation indicated that the Partnership has no need for an allowance for possible losses. Revenue Recognition Because there are timing differences between the delivery of the Partnership’s natural gas and oil and the receipt of a delivery statement, the Partnership has unbilled revenues. These revenues are accrued based upon volumetric data from the Partnership’s records and estimates of the related transportation and compression fees which are, in turn, based upon applicable product prices. The Partnership had unbilled trade receivables of $2,184,200 at September 30, 2007 and $2,550,900 at December 31, 2006, which are included in Accounts receivable-affiliate on the Partnership's Balance Sheets. 7 ATLAS AMERICA PUBLIC #14-2005 (A) L.P. NOTES TO FINANCIAL STATEMENTS (Continued) September 30, 2007 (Unaudited) NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Asset Retirement Obligation The Partnership accounts for the estimated plugging and abandonment costs for its oil and gas properties in accordance with Statement of Financial Accounting Standards No. 143 ("SFAS 143"), Accounting for Asset Retirement Obligations and Financial Accounting Standards Board ("FASB"), Interpretation No. 47, Accounting for Conditional Asset Retirement Obligations. A reconciliation of the Partnership’s liability for plugging and abandonment costs for the periods indicated are as follows: Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Asset retirement obligation at beginning of period $ 2,870,100 $ 1,973,100 $ 2,786,500 $ 1,915,600 Accretion expense 41,800 28,700 125,400 86,200 Asset retirement obligation at end of period $ 2,911,900 $ 2,001,800 $ 2,911,900 $ 2,001,800 Property and Equipment Oil and gas properties consist of the following at the dates indicated: September 30, December 31, 2007 2006 Mineral interest in properties: Proved properties $ 1,900,900 $ 1,900,900 Wells and related equipment 84,816,600 83,304,700 86,717,500 85,205,600 Accumulated depletion of oil and gas properties (18,596,700 ) (11,151,900 ) $ 68,120,800 $ 74,053,700 Recently Issued Financial Accounting Standards In April 2007, the FASB issued Interpretation No. 39-1, amendment of FASB Interpretation No. 39, Offsetting of Amounts Related to Certain Contracts, (“FIN 39-1”).FIN 39-1 amends FIN 39, which allows an entity to offset fair value amounts recognized for the right to reclaim cash collateral or the obligation to return cash collateral against fair value amounts recognized for derivative instruments executed with the same counterparty under the same master netting arrangement.FIN 39-1 is effective for fiscal years beginning after November 15, 2007.The Partnership does not expect the adoption of FIN 39-1 to have a significant impact on its financial position or results of operations. In February 2007, the FASB issued SFAS 159, The Fair Value Option for Financial Assets and Financial Liabilities.SFAS 159 permits entities to choose to measure eligible financial instruments and certain other items at fair value. The objective is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions. The Statement will be effective as of the beginning of an entity’s first fiscal year beginning after November 15, 2007.The Partnership is currently evaluating the impact of the adoption of SFAS 159 on its financial position and results of operations. 8 ATLAS AMERICA PUBLIC #14-2005 (A) L.P. NOTES TO FINANCIAL STATEMENTS (Continued) September 30, 2007 (Unaudited) NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Recently Issued Financial Accounting Standards (Continued) In September 2006, the FASB issued SFAS 157, Fair Value Measurement.SFAS 157 addresses the need for increased consistency in fair value measurements, defining fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. It also establishes a framework for measuring fair value and expands disclosure requirements. SFAS 157 is effective beginning January 1, 2008.The Partnership is currently evaluating the impact of the adoption of SFAS 157 on its financial position and results of operations. NOTE 3 - TRANSACTIONS WITH ATLAS RESOURCES, LLC AND ITS AFFILIATES The Partnership has entered into the following significant transactions with its MGP and its affiliates as provided under the Partnership agreement: · Administrative costs which are included in general and administrative expenses in the Partnership’s Statements of Net Earnings are payable at $75 per well per month.Administrative costs incurred for the three months and nine months ended September 30, 2007 were $63,800 and $193,100, respectively.Administrative costs incurred for the three months and nine months ended September 30, 2006 were $60,700 and $163,100, respectively. · Monthly well supervision fees which are included in production expenses in the Partnership’s Statements of Net Earnings are currently payable at $297 per well per month for operating and maintaining the wells.Well supervision fees incurred for the three months and nine months ended September 30, 2007 were $252,600 and $765,000, respectively.Well supervision fees incurred for the three months and nine months ended September 30, 2006 were $230,700 and $619,800, respectively. · Transportation fees which are included in production expenses in the Partnership’s Statements of Net Earnings are payable at rates ranging from $.29-$.35 per one thousand cubic feet ("Mcf") to 13% of the natural gas sales price.Transportation fees incurred for the three months and nine months ended September 30, 2007 were $429,400 and $1,373,900, respectively.Transportation fees incurred for the three months and nine months ended September 30, 2006 were $464,100 and $1,603,400, respectively. · Asset contributions from the MGP which are disclosed on the Partnership's Statements of Cash Flows as a non-cash investing activity for the nine months ended September 30, 2007 and September 30, 2006, were $1,623,500 and $1,748,900, respectively.Additional asset contributions which are disclosed on the Partnership's Statements of Cash Flows as a non-cash investing activity for the nine months ended September 30, 2006 were $6,603,000. The MGP performs all administrative and management functions for the Partnership including billing revenues and paying expenses.Accounts receivable–affiliate on the Partnership's Balance Sheets represents the net production revenues due from the MGP. 9 ATLAS AMERICA PUBLIC #14-2005 (A) L.P. NOTES TO FINANCIAL STATEMENTS (Continued) September 30, 2007 (Unaudited) NOTE 3 - TRANSACTIONS WITH ATLAS RESOURCES, LLC AND ITS AFFILIATES (Continued) Subordination by Managing General Partner Under the terms of the Partnership agreement, the MGP may be required to subordinate up to 50% of its share of net production revenues of the Partnership to provide a distribution to the limited partners equal to at least 10% of their agreed subscriptions.Subordination is determined on a cumulative basis, in each of the first five years of Partnership operations, commencing with the first distribution of revenues to the investor partners (February 2006).Since inception of the program, the MGP has not been required to subordinate any of its revenues to its limited partners. NOTE 4 - COMPREHENSIVE INCOME Comprehensive income includes net income and all other changes in equity of a business during a period from non-owner sources that, under accounting principles generally accepted in the United States of America, have not been recognized in the calculation of net income.For the Partnership this includes only changes in the fair value of unrealized hedging gains and losses.Comprehensive income (loss) for the Partnership is as follows for the periods indicated: Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Net earnings $ 594,900 $ 1,990,000 $ 2,004,000 $ 8,013,800 Other comprehensive (loss) income: Unrealized holding gain (loss) on hedging contracts 750,800 4,644,100 (2,798,800 ) 6,763,200 Less: reclassification adjustment for gains realized in net earnings (348,200 ) (599,300 ) (1,228,900 ) (1,268,000 ) 402,600 4,044,800 (4,027,700 ) 5,495,200 Comprehensive income (loss) $ 997,500 $ 6,034,800 $ (2,023,700 ) $ 13,509,000 NOTE 5 – DERIVATIVE INSTRUMENTS Atlas Energy, on behalf of the Partnership, from time to time enters into natural gas futures, option and collar contracts to hedge exposure to changes in natural gas prices. At any point in time, such contracts may include regulated New York Mercantile Exchange ("NYMEX") futures and options contracts and non-regulated over-the-counter futures contracts with qualified counterparties. NYMEX contracts are generally settled with offsetting positions, but may be settled by the delivery of natural gas. 10 ATLAS AMERICA PUBLIC #14-2005 (A) L.P. NOTES TO FINANCIAL STATEMENTS (Continued) September 30, 2007 (Unaudited) NOTE 5 – DERIVATIVE INSTRUMENTS (Continued) Atlas Energy, on behalf of the Partnership, formally documents all relationships between hedging instruments and the items being hedged, including the Partnership’s risk management objective and strategy for undertaking the hedging transactions.This includes matching the natural gas futures and options contracts to the forecasted transactions.Atlas Energy assesses, both at the inception of the hedge and on an ongoing basis, whether the derivatives are highly effective in offsetting changes in the fair value of hedged items.Historically these contracts have qualified and were designated as cash flow hedges and recorded at their fair values.Derivatives are recorded on the Balance Sheets as assets and liabilities at fair value.Gains or losses on future contracts are determined as the difference between the contract price and a reference price, generally prices on NYMEX.Changes in fair value are recognized in Partners’ Capital as Accumulated other comprehensive income (loss) and recognized within the Statements of Net Earnings in the month the hedged gas is settled.If it is determined that a derivative is not highly effective as a hedge or it has ceased to be a highly effective hedge, due to the loss of correlation between changes in gas reference prices under a hedging instrument and actual gas prices, the Partnership will discontinue hedge accounting for the derivative and subsequent changes in fair value for the derivative will be recognized immediately into earnings. At September 30, 2007, Atlas Energy had allocated open natural gas futures contracts to the Partnership related to natural gas sales covering 4,933,900 dekatherms (“Dth”) (net to the Partnership) of natural gas, maturing through September 30, 2013 at an average settlement price of $8.15 per Dth. At September 30, 2007, the Partnership reflected net hedging assets on its Balance Sheets of $676,700.Due to the impairment of the Partnership's oil and gas properties at December 31, 2006, a net offsetting unrealized gain of $352,900 was reclassified into earnings from accumulated other comprehensive income.At September 30, 2007, $174,800 of the prior year reclassification remains as an offset (reduction) to accumulated other comprehensive income.Of the $502,000 net gain in Accumulated other comprehensive income (loss) at September 30, 2007, if the fair values of the instruments remain at current market values, the Partnership will reclassify $801,200 of net gains to its Statements of Net Earnings over the next twelve month period as these contracts expire, and $299,200 of net losses in later periods.Actual amounts that will be reclassified will vary as a result of future price changes. Ineffective hedge gains or losses are recorded within the Statements of Net Earnings while the hedge contract is open and may increase or decrease until settlement of the contract. The Partnership realized gains of $348,200 and $599,300 for the three month periods ended September 30, 2007 and 2006, respectively; and $1,228,900 and $1,268,000 for the nine month periods ended September 30, 2007 and 2006, respectively, in its oil and gas revenues within its Statements of Net Earnings related to the settlement of qualifying hedge instruments.The Partnership recognized no gains or losses during the three months and nine months ended September 30, 2007 and 2006 for hedge ineffectiveness or as a result of the discontinuance of cash flow hedges. As of September 30, 2007, Atlas Energy had allocated to the Partnership the following natural gas hedged volumes: Fixed Price Swaps Fair Value Twelve Month Volumes Average Asset Period Ending (per MMBTU) Fixed Price (Liability) September 30, (1) (per MMBTU) (2) 2008 1,137,000 $ 8.69 $ 853,800 2009 1,107,600 $ 8.41 171,400 2010 746,800 $ 7.87 (204,500 ) 2011 409,000 $ 7.46 (171,900 ) 2012 83,900 $ 7.37 (36,300 ) $ 612,500 11 ATLAS AMERICA PUBLIC #14-2005 (A) L.P. NOTES TO FINANCIAL STATEMENTS (Continued) September 30, 2007 (Unaudited) NOTE 5 – DERIVATIVE INSTRUMENTS (Continued) Costless Collars Fair Value Twelve Month Volumes Average Asset Period Ending Option (per MMBTU) Floor & Cap (Liability) September 30, Type (1) (per MMBTU) (2) 2008 Puts purchased 31,500 $ 7.50 $ 22,000 2008 Calls sold 31,500 $ 8.60 — 2008 Puts purchased 81,800 $ 7.50 22,700 2008 Calls sold 81,800 $ 9.40 — 2009 Puts purchased 27,300 $ 7.50 — 2009 Calls sold 27,300 $ 9.40 (2,200 ) 2010 Puts purchased 151,000 $ 7.75 10,100 2010 Calls sold 151,000 $ 8.75 — 2011 Puts purchased 50,400 $ 7.75 (300 ) 2011 Calls sold 50,400 $ 8.75 — 2011 Puts purchased 377,600 $ 7.50 16,800 2011 Calls sold 377,600 $ 8.45 — 2012 Puts purchased 125,900 $ 7.50 — 2012 Calls sold 125,900 $ 8.45 (1,800 ) 2012 Puts purchased 453,100 $ 7.50 — 2012 Calls sold 453,100 $ 8.45 (1,700 ) 2013 Puts purchased 151,000 $ 7.00 — 2013 Calls sold 151,000 $ 8.37 (1,400 ) $ 64,200 Net Asset $ 676,700 (1) MMBTU represents million British Thermal Units. (2) Fair value based on forward NYMEX natural gas prices. The following table sets forth the book and estimated fair values of derivative instruments at the dates indicated: September 30, 2007 December 31, 2006 Book Value Fair Value Book Value Fair Value Assets Derivative instruments $ 1,642,300 $ 1,642,300 $ 5,294,900 $ 5,294,900 $ 1,642,300 $ 1,642,300 $ 5,294,900 $ 5,294,900 Liabilities Derivative instruments $ (965,600 ) $ (965,600 ) $ (412,400 ) $ (412,400 ) $ 676,700 $ 676,700 $ 4,882,500 $ 4,882,500 12 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION OR PLAN OF OPERATIONS (UNAUDITED) Forward-Looking Statements The matters discussed within this report include forward-looking statements. These statements may be identified by the use of forward-looking terminology such as “anticipate,” “believe,” “continue,” “could,” “estimate,” “expect,” “intend,” “may,” “might,” “plan,” “potential,” “predict,” “should,” or “will,” or the negative thereof or other variations thereon or comparable terminology. In particular, statements about our expectations, beliefs, plans, objectives, assumptions or future events or performance contained in this report are forward-looking statements. We have based these forward-looking statements on our current expectations, assumptions, estimates and projections. While we believe these expectations, assumptions, estimates and projections are reasonable, such forward-looking statements are only predictions and involve known and unknown risks and uncertainties, many of which are beyond our control. These and other important factors may cause our actual results, performance or achievements to differ materially from any future results, performance or achievements expressed or implied by these forward-looking statements. Management’s Discussion and Analysis should be read in conjunction with our Financial Statements and the Notes to our Financial Statements. General We were formed as a Delaware limited partnership on March 3, 2005, with Atlas Resources, Inc. as our Managing General Partner, or MGP, to drill natural gas development wells.We currently operate wells located in western Pennsylvania and Tennessee. We have no employees and rely on our MGP for management, which, in turn, relies on its parent company, Atlas Energy Resources, LLC, or Atlas Energy, for administrative services. Our wells are currently producing natural gas and, to a far lesser extent, oil which are our only products.Most of our gas is gathered and delivered to market through Atlas Pipeline Partners, L.P.'s gas gathering system, which is managed by an affiliate of our MGP.We do not plan to sell any of our wells and will continue to produce them until they are depleted or become uneconomical to produce, at which time they will be plugged and abandoned or sold. In March 2006, Atlas Resources, Inc. was merged into a newly-formed limited liability company, Atlas Resources, LLC, which became an indirect subsidiary of Atlas America, Inc.Atlas Resources, LLC now serves as our MGP.In December 2006, Atlas America, Inc. contributed substantially all of its natural gas and oil exploration and production assets to Atlas Energy Resources, LLC. 13 Results of Operations The following table sets forth information relating to our production revenues, volumes, sales prices, production costs and depletion during the periods indicated: Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Production revenues (in thousands): Gas $ 3,620 $ 4,871 $ 11,541 $ 17,283 Oil $ 310 $ 174 $ 922 $ 459 Total $ 3,930 $ 5,045 $ 12,463 $ 17,742 Production volumes: Gas (mcf/day) (2) 4,371 6,544 4,758 7,050 Oil (bbls/day) (2) 50 28 56 26 Total (mcfe/day) (2) 4,671 6,712 5,094 7,206 Average sales prices: Gas (per mcf) (1) (2) $ 9.00 $ 8.09 $ 8.89 $ 8.98 Oil (per bbl) (2) $ 67.18 $ 66.68 $ 60.36 $ 63.59 Average production costs: As a percent of sales 23 % 19 % 22 % 16 % Per mcfe (2) $ 2.08 $ 1.54 $ 1.96 $ 1.43 Depletion per mcfe $ 5.44 $ 3.30 $ 5.35 $ 3.39 (1) The average sales price per mcf before the effects of hedging was $8.13 and $7.09 for the three months ended September 30, 2007 and 2006, respectively; and $7.94 and $8.29 for the nine months ended September 30, 2007 and 2006, respectively. (2) “Mcf” means thousand cubic feet, “mcfe” means thousand cubic feet equivalent and “bbls” means barrels.Bbls are converted to mcfe using the ratio of six mcfs to one bbl. Natural Gas Revenues.Our natural gas revenues were $3,619,600 and $4,870,800 for the three months ended September 30, 2007 and 2006, respectively, a decrease of $1,251,200 (26%).This decrease was due to a decrease in production volumes to 4,371 mcf per day for the three months ended September 30, 2007 from 6,544 mcf per day for the three months ended September 30, 2006, a decrease of 2,173 mcf per day (33%), partially offset by an increase in the average sales price we received for our natural gas to $9.00 for the three months ended September 30, 2007 as compared to $8.09 for the three months ended September 30, 2006, an increase of $.91 per mcf (11%).The $1,251,200 decrease in gas revenue for the three months ended September 30, 2007 as compared to the prior year similar period was attributable to a $1,617,200 decrease in production volumes, partially offset by a $366,000 increase in natural gas sale price.The overall decrease in gas production volumes for the three months ended September 30, 2007 resulted primarily from the normal decline inherent in the life of a well. 14 Our natural gas revenues were $11,541,600 and $17,282,900 for the nine months ended September 30, 2007 and 2006, respectively, a decrease of $5,741,300 (33%).This decrease was due to a decrease in the average sales price we received for our natural gas to $8.89 for the nine months ended September 30, 2007 as compared to $8.98 for the nine months ended September 30, 2006, a decrease of $.09 per mcf (1%) and a decrease in production volumes to 4,758 mcf per day for the nine months ended September 30, 2007 from 7,050 mcf per day for the nine months ended September 30, 2006, a decrease of 2,292 mcf per day (33%).The $5,741,300 decrease in gas revenue for the nine months ended September 30, 2007 as compared to the prior year similar period was attributable to a $5,618,800 decrease in production volumes and a $122,500 decrease in natural gas sale prices.The overall decrease in gas production volumes for the nine months ended September 30, 2007 resulted primarily from the normal decline inherent in the life of a well. Oil Revenues.We drill wells primarily to produce natural gas, rather than oil, but some wells have oil production.Our oil revenues were $310,500 and $174,500 for the three months ended September 30, 2007 and 2006, respectively, an increase of $136,000 (78%).This increase was due to an increase in the production volumes to 50 bbl per day for the three months ended September 30, 2007 from 28 bbl per day for the three months ended September 30, 2006, an increase of 22 bbl per day (79%) and an increase in the average sales price we received for our oil to $67.18 for the three months ended September 30, 2007 as compared to $66.68 for the three months ended September 30, 2006, an increase of $.50 per bbl (1%).The $136,000 increase in oil revenue for the three months ended September 30, 2007 as compared to the prior year similar period was attributable to a $133,700 increase in production volumes and a $2,300 increase in oil prices. Our oil revenues were $921,800 and $459,100 for the nine months ended September 30, 2007 and 2006, respectively, an increase of $462,700 (101%).This increase was due to an increase in the production volumes to 56 bbl per day for the nine months ended September 30, 2007 from 26 bbl per day for the nine months ended September 30, 2006, an increase of 30 bbl per day (115%), partially offset by a decrease in the average sales price we received for our oil to $60.36 for the nine months ended September 30, 2007 as compared to $63.59 for the nine months ended September 30, 2006, a decrease of $3.23 per bbl (5%).The $462,700 increase in oil revenues for the nine months ended September 30, 2007 as compared to the prior year similar period was attributable to a $512,100 increase in production volumes, partially offset by a $49,400 decrease in oil prices. Expenses.Production expenses were $892,500 and $949,300 for the three months ended September 30, 2007 and 2006, respectively, a decrease of $56,800 (6%).Production expenses were $2,731,000 and $2,814,000 for the nine months ended September 30, 2007 and 2006, respectively, a decrease of $83,000 (3%).These decreases were primarily attributable to decreases in variable expenses which are affected by a decrease in production volumes. Depletion of oil and gas properties as a percentage of oil and gas revenues were 59% and 40% in the three months ended September 30, 2007 and 2006, respectively; and 60% and 38% for the nine months ended September 30, 2007 and 2006, respectively.These percentage changes are directly attributable to revenues, oil and gas reserve quantities, product prices, production volumes and changes in the depletable cost basis of oil and gas properties. General and administrative expenses for the three months ended September 30, 2007 and 2006 were $102,400 and $68,800, respectively, an increase of $33,600 (49%).For the nine months ended September 30, 2007 and 2006, these expenses were $263,200 and $203,800, respectively, an increase of $59,400 (29%).These expenses include third-party costs for services as well as the monthly administrative fees charged by our MGP.These increases were primarily due to higher administrative, audit and tax fees as compared to the prior year similar period. 15 Liquidity and Capital Resources Cash provided by operating activities decreased $2,738,200 in the nine months ended September 30, 2007 to $10,792,600 as compared to $13,530,800 for the nine months ended September 30, 2006.This decrease was due to a reduction in the decrease in net earnings before depletion and accretion $5,202,800 and a decrease in accounts receivable-affiliate of $2,279,900 and an increase of a net non-cash loss on derivative values of $178,100. Cash used in investing activities was $3,500 for the nine months ended September 30, 2006 from a purchase of tangible equipment.Cash provided by investing activities was $111,600 for the nine months ended September 30, 2007 from sale of tangible equipment. Cash used in financing activities increased $108,100 during the nine months ended September 30, 2007 to $11,057,800 from $10,949,700 for the nine months ended September 30, 2006.This increase was entirely due to higher distributions as a result of an increase in net cash flows. We have no, nor do we expect any material commitments to make capital expenditures, except that our MGP may withhold funds for future plugging and abandonment costs.Any additional funds, if required, will be obtained from production revenues or borrowings from our MGP or its affiliates, which are not contractually committed to make loans to us.The amount that we may borrow may not at any time exceed 5% of our total subscriptions, and we will not borrow from third-parties. We believe that our future cash flows from operations and amounts available from borrowings from our MGP or its affiliates, if any, will be adequate to fund our operations. Critical Accounting Policies The discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America.On an on-going basis, we evaluate our estimates, including those related to our asset retirement obligations, depletion and certain accrued receivables and liabilities.We base our estimates on historical experience and on various other assumptions that we believe reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources.Actual results may differ from these estimates under different assumptions or conditions. For a detailed discussion on the application of our remaining policies critical to our business operations and other accounting policies, see Note 2 of the "Notes to Financial Statements" in our Annual Report on Form-10 KSB/A. Subordination by Managing General Partner Under the terms of the Partnership agreement, the MGP may be required to subordinate up to 50% of its share of net production revenues of the Partnership to provide a distribution to the limited partners equal to at least 10% of their agreed subscriptions.Subordination is determined on a cumulative basis, in each of the first five years of Partnership operations, commencing with the first distribution of revenues to the investor partners (February 2006).Since inception of the program, the MGP has not been required to subordinate any of its revenues to its limited partners. 16 Recently Issued Financial Accounting Standards In April 2007, the Financial Accounting Standards Board or FASB issued FASB Interpretation No. 39-1, amendment of FASB Interpretation No. 39, Offsetting of Amounts Related to Certain Contracts, (“FIN 39-1”).FIN 39-1 amends FIN 39, which allows an entity to offset fair value amounts recognized for the right to reclaim cash collateral or the obligation to return cash collateral against fair value amounts recognized for derivative instruments executed with the same counterparty under the same master netting arrangement.FIN 39-1 is effective for fiscal years beginning after November 15, 2007.We do not expect the adoption of FIN 39-1 to have a significant impact on our financial position or results of operations. In February 2007, the FASB issued Statement of Financial Accounting Standards No. 159, The Fair Value Option for Financial Assets and Financial Liabilities, or SFAS 159. SFAS 159 permits entities to choose to measure eligible financial instruments and certain other items at fair value. The objective is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions. The Statement will be effective as of the beginning of an entity’s first fiscal year beginning after November 15, 2007.We are currently evaluating the impact of the adoption of SFAS 159 on our financial position and results of operations. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair ValueMeasurement or SFAS 157.SFAS 157 addresses the need for increased consistency in fair value measurements, defining fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.It also establishes a framework for measuring fair value and expands disclosure requirements.SFAS 157 is effective beginning January 1, 2008.We are currently evaluating the impact of the adoption of SFAS 157 on our financial position and results of operations. ITEM 3.CONTROLS AND PROCEDURES Under the supervision and with the participation of our MGP’s management, including our MGP’s Chief Executive Officer and Chief Financial Officer, our MGP has evaluated the effectiveness of the design and operation of its disclosure controls and procedures (as defined in the Exchange Act Rule 13a-15(e) and Rule 15d-15(e)) as of the end of the period covered by this report and based on their evaluation, the Chief Executive Officer and Chief Financial Officer have concluded that these disclosure controls and procedures are effective in all material respects, including those to ensure that information required to be disclosed in reports filed or submitted under the Securities Exchange Act is recorded, processed, summarized, and reported, within the time periods specified in the SEC’s rules and forms, and is accumulated and communicated to management, including our MGP’s Chief Executive Officer and Chief Financial Officer, as appropriate to allow for timely disclosure.There have been no changes during our last fiscal quarter that materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. PART II.OTHER INFORMATION ITEM 6.Exhibits EXHIBIT INDEX Exhibit No. Description 31.1 Certification Pursuant to Rule 13a-14/15(d)-14 31.2 Certification Pursuant to Rule 13a-14/15(d)-14 32.1 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 32.2 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 17 SIGNATURES Pursuant to the requirements of the Securities of the Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Atlas America Public #14-2005 (A) L.P. Atlas Resources, LLC, Managing General Partner Date:November 9, 2007 By:/s/ Freddie M. Kotek Freddie M. Kotek, Chairman of the Board of Directors, Chief Executive Officer and President In accordance with the Exchange Act, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Date:November 9, 2007 By:/s/ Freddie M. Kotek Freddie M. Kotek, Chairman of the Board of Directors, Chief Executive Officer and President Date:November 9, 2007 By:/s/ Matthew A. Jones Matthew A. Jones, Chief Financial Officer Date:November 9, 2007 By:/s/ Nancy J. McGurk Nancy J. McGurk, Vice President, Chief Accounting Officer 18
